City of Corpus Christi v. 5 Citizens





NUMBER 13-02-00062-CV
COURT OF APPEALS
THIRTEENTH DISTRICT OF TEXAS
CORPUS CHRISTI - EDINBURG

 


CITY OF CORPUS CHRISTI, ET AL., Appellants,

v.


FIVE CITIZENS OF CORPUS CHRISTI, Appellees.
 


On appeal from the 319th District Court of Nueces County, Texas.
 

O P I N I O N

Before Justices Hinojosa, Castillo, and Chavez (1)
Opinion by Justice Hinojosa


 Appellants, City of Corpus Christi, City Manager David Garcia, and the Disbursing Officer of the City of Corpus Christi,
appeal from the trial court's judgment enjoining them from violating the express terms of article IV, section 3 of the charter
of the City of Corpus Christi.  In seven issues, appellants contend the trial court erred:  (1) by denying their plea to the
jurisdiction; (2) by rendering a judgment prohibiting temporary loans from the City's "Combined Utility Fund" to the City's
"General Fund"; (3) by signing an injunction order that is impermissibly vague; (4) by failing to file findings of fact and
conclusions of law; and (5) by awarding attorney's fees.  We reverse and render.
A.  Background
    The material facts of this case are undisputed.  Article IV, section 3 of the charter of the City of Corpus Christi provides:
 Upon written recommendation of the city manager, the city council may at any time transfer the unencumbered balance of
an appropriation made for the use of one department, division or purpose, to any other department, division or purpose;
provided, however, no such transfer shall be made of revenues or earnings of any municipally-owned utility, such as the
water, gas or sewerage department, to any other department or to any other purpose, with the exception of any utility
required debt service. 
(Emphasis added).  In an effort to obtain lower utility rates, the city charter was amended in 1984, by citizen petition.  The
amendment added the above-italicized language.
 The City Council of the City of Corpus Christi adopted ordinances authorizing loans from the Combined Utility System
Fund to other departments of the city.  Appellees, Five Citizens of Corpus Christi, (2) filed suit, contending that the
ordinances violated the city charter.  After a bench trial, the trial court rendered judgment in favor of appellees.  The trial
court permanently enjoined appellants "from violating the express terms of the charter of City of Corpus Christi, Article IV,
Section 3, Interdepartmental Transfer of Funds."  The court also conditionally awarded appellees their attorney's fees in the
amount of $10,000.00, should they prevail on appeal.
B.  Standard of Review
  The standard of review when a trial court grants or denies a permanent injunction is limited to whether the trial court
clearly abused its discretion.  Adust Video v. Nueces County, 996 S.W.2d 245, 252 (Tex. App.-Corpus Christi 1999, no
pet.).  The test for abuse of discretion is whether the trial court acted without reference to any guiding rules or principles. 
Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42 (Tex. 1985). A reviewing court cannot conclude that a
trial court abused its discretion simply because, in the same circumstances, it would have ruled differently, or because the
trial court committed a mere error in judgment.  E.I. du Pont de Nemours & Co. v. Robinson, 923 S.W.2d 549, 558 (Tex.
1995); Loftin v. Martin, 776 S.W.2d 145, 146 (Tex. 1989).  By applying the abuse-of-discretion standard, the reviewing
court defers to the trial court's factual determinations while properly fulfilling its role to determine questions of law de
novo.  See Walker  v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding) (describing appellate review of trial
court's legal determinations as less deferential than review of factual determinations).  
C.  Analysis
 The City of Corpus Christi is a home rule city which derives its power, not from the legislature, but from article XI, section
5 of the Texas Constitution.  Article XI, section 5 provides, in relevant part:
Cities having more than five thousand (5,000) inhabitants may, by a majority vote of the qualified voters of said city, at an
election held for that purpose, adopt or amend their charters. . . .  The adoption or amendment of charters is subject to such
limitations as may be prescribed by the Legislature, and no charter or any ordinance passed under said charter shall contain
any provision inconsistent with the Constitution of the State, or of the general laws enacted by the Legislature of this State.
Tex. Const. art. XI, § 5.
 Home rule cities have the "full power of self-government," and as a result, home rule cities must "look to the acts of the
legislature not for grants of power to such cities, but only for limitations on their powers."  Proctor v. Andrews, 972 S.W.2d
729, 733 (Tex. 1998) (citing Lower Colo. River Auth. v. City of San Marcos, 523 S.W.2d 641, 643 (Tex. 1975)). While a
home rule city thus has all the powers of the state not inconsistent with the Texas Constitution, the general laws, or the
city's charter, these broad powers may be limited by statute when the legislature's intention to do so appears "with
unmistakable clarity." Proctor, 972 S.W.2d at 733; see Lower Colo. River Auth., 523 S.W.2d at 645; see also City of
Sweetwater v. Geron, 380 S.W.2d 550, 552 (Tex. 1964). 
 In their third and fourth issues, appellants contend the trial court erred in determining that interest-bearing loans from the
City's utility fund to the City's general fund violate article IV, section 3 of the city charter.  Appellants assert that the trial
court's interpretation brings the charter provision in direct conflict with the Texas Government Code, thereby violating
article XI, section 5 of the Texas Constitution.
 In 1999, the legislature enacted Title 9 of the Texas Government Code.  In that enactment, prior article 1113a of the
revised civil statutes became section 1502.061 of the government code.  Section 1502.061 then provided:
Sec. 1502.061.  Transfer of Revenue to General Fund.
Notwithstanding Section 1502.060(a) or similar law, a municipality and its officers and utility trustees may transfer to the
municipality's general fund and may use for general or special purposes revenue of any municipally owned utility system in
the amount and to the extent authorized in the indenture, deed of trust, or ordinance providing for and securing payment of
revenue bonds issued under this subchapter or similar law.  

Act of May 10, 1999, 76th Leg., R.S., ch. 227, § 1, 1999 Tex. Gen. Laws 898.  The 76th legislature subsequently amended
this statute.  Act of May 18, 1999, 76th Leg., R.S., ch. 1064, § 22, 1999 Tex. Gen. Laws 3907.  The amendment
renumbered section "1502.060" to "1502.058" and renumbered section "1502.061" to "1502.059".  Id.  The amendment
also changed "notwithstanding Section 1502.060(a) or similar law" to "notwithstanding Section 1502.058(a) or a similar
law or municipal charter provision".  Id.  The amendment became effective September 1, 1999.  Id.  Since then, section
1502.059 has provided:
Sec. 1502.059.  Transfer of Revenue to General Fund.

Notwithstanding Section 1502.058(a) or a similar law or municipal charter provision, a municipality and its officers and
utility trustees may transfer to the municipality's general fund and may use for general or special purposes revenue of any
municipally owned utility system in the amount and to the extent authorized in the indenture, deed of trust, or ordinance
providing for and securing payment of public securities issued under this chapter or similar law.

Tex. Gov't. Code Ann. §1502.059 (Vernon 2000).
 When a legislature enacts a statute in conflict with a prior city ordinance or charter, the latter is rendered ineffective.  See
City of Baytown v. Angel, 469 S.W.2d 923, 925 (Tex. Civ. App.-Houston [14th Dist.] 1971, writ ref'd n.r.e.); City of Fort
Worth v. Fire Dep't of City of Fort Worth, 213 S.W.2d 347, 350 (Tex. Civ. App.-Fort Worth 1948), aff'd in part, rev'd in
part on other grounds, 147 Tex. 505, 217 S.W.2d 664 (1949); Dry v. Davidson, 115 S.W.2d 689, 691 (Tex. Civ.
App.-Galveston 1938, writ ref'd). 
 Section 1502.059 of the government code clearly provides that a city may transfer funds from a municipally owned utility
system to the city's general fund, in spite of any municipal charter provision to the contrary.  Thus, the City's 1984 charter
amendment, prohibiting the transfer of funds from any municipally owned utility to any other department, is inconsistent
with section 1502.059.  Regardless of the purpose of the City's charter provision, we conclude that the language of section
1502.059 authorizes such transfers with unmistakable clarity.
 Because the City's charter provision is clearly inconsistent with section 1502.059 of the Texas Government Code, we hold
it violates article XI, section 5 of the Texas Constitution.  Accordingly, we hold that the following portion of article IV,
section 3 of the charter of the City of Corpus Christi is unconstitutional:
 provided, however, no such transfer shall be made of revenues or earnings of any municipally-owned utility, such as the
water, gas or sewerage department, to any other department or to any other purpose, with the exception of any utility
required debt service.  
 Appellants' third and fourth issues are sustained.  In light of our disposition of these issues, it is not necessary that we
address appellants' remaining issues.  Tex. R. App. P. 47.1.
 We reverse the trial court's judgment and render judgment that appellees take nothing by their suit.


FEDERICO G. HINOJOSA
Justice


Opinion delivered and filed this the
17th day of April, 2003.




 
1.  Retired Justice Melchor Chavez, assigned to this Court by the Chief Justice of the Supreme Court of Texas pursuant to
Tex. Gov't Code Ann. § 74.003 (Vernon 1998).
2.  The Five Citizens of Corpus Christi are J. E. O'Brien, Jack Gordy, Raymond F. Hasker, Albin Kucera, and Peter K.
Miller.